JOHNSON, Circuit Judge,
dissenting:
I do not agree that the district court correctly granted a directed verdict in favor of Chief Walsh on the section 1983 racial discrimination claim. I believe that Busby presented “evidence of such quality and weight that reasonable and fairminded [persons] in the exercise of impartial judgment might reach different conclusions.” Boeing Co. v. Shipman, 411 F.2d 365, 374 (5th Cir.1969). Walsh was the chief policymaker of the department and ultimately had responsibility for supervision of the department. Though, as the majority points out, a supervisor cannot be held liable on the basis of respondeat superior under section 1983, he can be liable where there is “a causal connection between the actions of the supervisory official and the alleged deprivation.” Fundiller v. City of Cooper City, 777 F.2d 1436, 1443 (11th Cir.1985). This causal connection can be established by proof that the supervisor was aware or should have been aware of a problem which called for improved training or closer supervision, but nonetheless took no action. Id. There is no doubt that Walsh knew about the Busby investigations long before he became involved as a hearing officer. (See Plaintiff’s Exhibit 108). Walsh was also aware of complaints of racial discrimination from airport employees. (R8:45-46). Moreover, he was aware of the use of racial epithets by officers. (R8:22-23). Yet, there existed no written policy prohibiting the use of racial slurs, and to Walsh’s recollection he never disciplined an employee for using racial slurs or for racial discrimination during his tenure. (R8:33, 43-44). In my opinion, Busby presented substantial evidence showing a causal connection between the discrimination Busby alleges to have suffered and Walsh’s actions or inactions. Under the Boeing standard, I believe this evidence to be substantial enough to avert a directed verdict. I therefore dissent on this issue.